Citation Nr: 0833218	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  99-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for neuropsychological 
symptoms, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The appellant served on active duty from March 1990 to July 
1992, including service in Southwest Asia.  The appellant 
also served in the reserves subsequent to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky.

The appellant's claim was remanded by the Board in December 
2003, March 2005, and April 2006.  


FINDINGS OF FACT

1.  The appellant's neuropsychological symptoms have been 
attributed to a diagnosed illness, depression.

2.  The appellant did not develop depression during his 
active service and his depression was not incurred, or 
aggravated by, the appellant's periods of active duty for 
training (ACDUTRA).


CONCLUSION OF LAW

Neuropsychological symptoms were not incurred in or 
aggravated by active service or a period of ACDUTRA and are 
not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

The appellant's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice by means of March 
2003, May 2004, and July 2005 letters from the agency of 
original jurisdiction.  While these letters were issued 
subsequent to the rating decision on appeal, the appellant's 
claim was readjudicated by March 2004, May 2004 and January 
2006 Supplemental Statements of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Therefore, despite any deficiency in 
the timing of the notice provided to the appellant, the Board 
finds no prejudice to the appellant in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, any 
deficiencies of such notification would not be prejudicial in 
this case.  With service connection cases, no disability 
rating or effective date is assigned when service connection 
is denied.  Also, in cases where service connection is 
granted, it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Therefore, despite any deficient 
notice provided to the appellant on these two elements, the 
Board finds no prejudice to the appellant in the processing 
of a final decision.  See Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
appellant's service treatment records, private medical 
records, and VA medical records.  The appellant has been 
provided VA medical examinations.  The RO has attempted to 
obtain the appellant's records of treatment at the Hartford 
Research Group.  However, no response was received to several 
letters sent to the Hartford Research Group and the appellant 
was notified of the attempts and the unavailability of such 
records by way of a June 2008 Supplemental Statement of the 
Case.  Accordingly, the record reveals that all available 
pertinent records have been obtained with respect to the 
appellant's claim and that the RO has fulfilled the duty to 
assist the appellant to the extent possible.

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2007).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  The presumption relating to certain 
chronic diseases and disabilities (38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309), the presumption of soundness (38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304), and the presumption of 
aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. at 67 (citing Paulson, for the proposition that, "if a 
claim relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, 
the evidentiary burden is on the claimant to show that he or 
she became disabled from an injury or disease incurred in 
line of duty during ACDUTRA or from an injury incurred in 
line of duty during INACDUTRA.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

III.  History and Analysis

The appellant filled out a Report of Medical History in May 
1992 in preparation for his discharge from active service.  
The appellant noted that he had, or that he had had, 
depression or excessive worry.  However, examination for 
discharge from service in May 1992 revealed no 
neuropsychological abnormalities.  The Board further notes 
that the remainder of the service treatment records from the 
appellant's period of active duty do not reveal any 
complaints or findings related to neuropsychological 
symptoms. 

With regard to the appellant's reserves service, the Board 
notes that the appellant reported on a Report of Medical 
History in October 1996 that he had, or had had, depression 
or excessive worry.  The appellant stated that he was 
depressed with his current condition.  However, the 
accompanying October 1996 examination report indicated normal 
psychiatric examination.  On a Report of Medical History in 
April 1999 for discharge from the reserves, the appellant 
again noted that he had, or had had, depression or excessive 
worry.  A medical evaluation board examination in April 1999 
revealed the appellant to have chronic mild low and mid back 
pain with known degenerative disc disease and made no mention 
of any neuropsychological symptoms.  Other than the Report of 
Medical Histories, the reserves medical records reveal no 
findings or complaints relating to neuropsychological 
symptoms.

An October 1996 private psychiatric report contains diagnoses 
of somatoform pain disorder and depressive disorder not 
otherwise specified.

A December 1996 vocational rehabilitation report reveals that 
the appellant injured his back at his private employment in 
November 1994 and that thereafter experienced chronic back 
pain.  

In March 1997 the appellant underwent a private psychological 
evaluation for purposes of vocational rehabilitation.  The 
diagnoses included adjustment disorder with mixed emotional 
features and personality disorder.

On VA examination in July 1997 the appellant was angry, 
depressed, and slightly agitated.  The examiner stated that 
while the appellant had some symptoms of post-traumatic 
stress disorder (PTSD), he was unable to make a diagnosis of 
PTSD.

A November 1999 VA treatment report includes assessments of 
PTSD and major depression.

A January 2002 VA psychiatric examination report reveals 
assessment of depressive disorder and personality disorder.  
The examiner opined that the appellant did not have PTSD or a 
bipolar disorder.  The examiner also was of the opinion that 
the appellant's depressive symptoms were unrelated to the 
appellant's military career.  He noted that the appellant had 
held a job for quite some time after leaving the service, and 
he attributed the appellant's depression to the appellant's 
loss of his job and associated decline in his income.

The appellant was afforded a VA psychiatric examination in 
September 2005.  The diagnostic impressions included 
depressive disorder, alcohol dependence in remission, and 
social phobia.  The examiner was of the opinion that the 
appellant's depressive disorder was unrelated to the 
appellant's military service.  He thought that the depressive 
disorder was due to subsequent changes in appellant's life 
following a back injury.

The appellant's medical records were reviewed by a VA 
physician in May 2008.  The examiner opined that the 
appellant's depressive symptomatology was unrelated to the 
appellant's period of active service and that the 
symptomatology did not develop within a year of discharge 
from active duty.  This physician indicated that the 
appellant's depressive symptomatology began after a work 
related injury in 1994 during the timeframe that the 
appellant was in the reserves.  

Since the appellant's neuropsychological symptoms have been 
attributed to depression, a diagnosed illness, the appellant 
is not entitled to service connection for his 
neuropsychological symptoms due to an undiagnosed illness.  
38 C.F.R. § 3.317.  

With regards to the appellant's period of active duty from 
March 1990 to July 1992, while the appellant reported 
depression or excessive worry when seen for his discharge 
examination, the service treatment records do not reveal that 
the appellant developed a chronic depressive disorder during 
service.  Not only was no psychiatric disability shown during 
service, but the Board also notes that the no medical 
examiner has related the appellant's depressive disorder to 
the appellant's active service.  Additionally, VA examiners 
in January 2002, September 2005, and May 2008 have all stated 
that the appellant's current depressive disorder is unrelated 
to the appellant's active military service.  The May 2008 VA 
examiner also opined that the appellant's depressive disorder 
did not develop within a year of discharge from active 
service.  

The record does indicate that the appellant had periods of 
INACDUTRA and ACDUTRA subsequent to July 1992.  With regards 
to the periods of INACDUTRA, since service connection is only 
warranted for an injury and not a disease during INACDUTRA, 
and since neuropsychological symptoms are clearly a disease, 
there is no basis to grant service connection for 
neuropsychological symptoms based on any period of INACDUTRA.

With regards to the appellant's periods of ACDUTRA, the Board 
does not find that the appellant developed a depressive 
disorder during any period of ACDUTRA.  The Board has 
considered the opinion of the May 2008 VA physician who 
examined the appellant's claims files and stated that the 
appellant's depression began during the time period that the 
appellant was in the reserves.  However, the Board does not 
interpret the May 2008 opinion to indicate that the appellant 
developed a depressive disorder due to a specific period of 
ACDUTRA.  The Board interprets the opinion to mean that the 
appellant developed a depressive disorder during the time 
period that the appellant was in the reserves in general, 
rather than during a specific period when the appellant was 
actually on ACDUTRA.  This is supported by the May 2008 
physician's determination that the appellant developed a 
depressive disorder due to a work-related injury in 1994.  
Such indicates that the appellant was not on a period of 
ACDUTRA at the time of the work related injury to his back.  

With regard to aggravation of a depressive disorder during a 
period of ACDUTRA, the appellant may not be afforded the 
presumption of aggravation by the Board in deciding the 
appeal that is afforded for appellants whose preexisting 
diseases undergo an increase in severity during a period of 
active duty.  See McManaway, supra.  The Board notes that the 
ACDUTRA service treatment records do not indicate that the 
appellant's depressive disorder permanently increased in 
severity.  The service treatment records from his periods of 
ACDUTRA do not indicate any treatment for his depressive 
disorder during a period of ACDUTRA, which indicates that 
there was no aggravation of the appellant's depressive 
disorder during a period of ACDUTRA.

Since the appellant did not develop neuropsychological 
symptoms during a period of active duty or a period of 
ACDUTRA and since the appellant's neuropsychological symptoms 
did not permanently increase in severity during a period of 
ACDUTRA, the Board finds that the preponderance of the 
evidence is against the appellant's claim and that service 
connection for neuropsychological symptoms is not warranted.


ORDER

Entitlement to service connection neuropsychological 
symptoms, to include as due to an undiagnosed illness is 
denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


